Title: From James Madison to Peter Muhlenberg and David Gelston, 20 July 1805
From: Madison, James
To: Muhlenberg, Peter,Gelston, David


          
            Sir.
            Department of State⟨,⟩; July 20th. 1805.
          
          I request that hereafter you will cause to be endorsed on the packets of Gazettes intended for the Ministers in Europe the words “not to be put in a Post office,” taking care as often as practicable & necessary to arrange with those who take charge of them the means of otherwise conveying them to their destination after the arrival of the Vessel. Whenever the Vessel is bound to a port where we have a Consul (and such ports ought generally to be preferred) those means may be confided to them. I am &c.
          
            James Madison.
          
        